In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                       Filed: July 25, 2019

* * * * * * * * * * * * * *                *
GLENDA C. VAUGHTERS,                       *       No. 18-581V
                                           *
              Petitioner,                  *       Special Master Sanders
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *       Dismissal; Insufficient Proof;
AND HUMAN SERVICES,                        *       Pneumococcal Vaccine; Aseptic
                                           *       Meningitis
              Respondent.                  *
* * * * * * * * * * * * * * *
Nancy Meyers, Ward Black Law, Greensboro, NC, for Petitioner.
Linda Renzi, United States Department of Justice, Washington, D.C., for Respondent.

                                              DISMISSAL1

        On April 23, 2018, Glenda C. Vaughters (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program2 (“Vaccine Program” or “Program”).
42 U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that she developed aseptic meningitis as a
result of the pneumococcal vaccine she received on February 23, 2016. Pet. at 1, ECF No. 1. The
information in the record, however, does not show entitlement to an award under the Program.

       On July 10, 2019, Petitioner filed a motion for a decision dismissing her petition. ECF No.
22. In her motion, Petitioner conceded that “[a]n investigation of the facts and supporting science
has demonstrated to . . . Petitioner that she will be unable to prove that she is entitled to
compensation in the Vaccine Program.” Id. at 1. Petitioner continued, “to proceed any further
would be unreasonable and would waste the resources of the Court, the Respondent, and the
Vaccine Program.” Id. Respondent had no objection to Petitioner’s motion. Id. at 2.


1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such material
will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act”
or “Act”). Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
        To receive compensation under the Program, Petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that Petitioner
suffered a “Table Injury.” Further, the record does not contain persuasive evidence that
Petitioner’s alleged injury was caused by the pneumococcal vaccine.

        Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s
claim, and Petitioner has not filed a supportive opinion from an expert witness. Therefore, this
case must be dismissed for insufficient proof. The Clerk shall enter judgment accordingly.3

        IT IS SO ORDERED.
                                                        s/Herbrina D. Sanders
                                                        Herbrina D. Sanders
                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                   2